Citation Nr: 1736166	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1974 to October 1974.  He served in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veteran Affairs (VA) Philadelphia Regional Office (RO) in Pennsylvania.  This matter was previously before the Board in April 2014 and was remanded so a hearing could be held.  Subsequently, the Veteran withdrew his request for a hearing in an October 2014 statement.

The issue of tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In April 2002 the Veteran filed claims for left ear hearing loss and a high pitched tone.  The RO characterized the Veteran's claims as entitlement to service connection for left ear hearing loss and tinnitus in a notice letter dated July 2002.  The RO denied the Veteran's claim for hearing loss in a November 2002 rating decision but did not include a decision on tinnitus.  There is no subsequent rating decision that addresses tinnitus and accordingly the claim remains pending.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (the issuance of a rating decision for tinnitus).  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for PTSD.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§  20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).

The Veteran filed claims for hepatitis C and PTSD in November 2008.  The Veteran stated he wanted to reopen his claim.  The last PTSD claim the Veteran filed was a claim for service connection in July 2008.  The Veteran's PTSD claim was denied in an October 2009 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in November 2009.  In his NOD, the Veteran explained that he did not have military stressors but his stressors were a result of his post-service experience as a police officer.  The Veteran did not withdraw the service connection PTSD claim at this time and the appeal process proceeded .  See DeLisio v. Shinseki, 25 Vet. App. 45, (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  In October 2010 the Veteran submitted a VA-9 Substantive Appeal form indicating he wanted to appeal all issues on the Statement of the Case (SOC).  The Veteran stated on this form, "both the Airforce, and Philadelphia Police Department bear fault for my mental, physical, and living conditions."  Again the Veteran did not withdraw the issue of service connection for PTSD and the claim was certified to the Board.  

An April 2014 Board decision granted service connection for hepatitis C and remanded the PTSD claim for a hearing.  As noted above, the Veteran withdrew the request for a Board hearing in October 2014.  In August 2016 the Veteran submitted a Statement in Support of Claim Form 21-4138 that stated, "I wish to drop completely my claim for PTSD.  I do not remember stating the Airforce is part responsible for my condition."  The Veteran indicated his statement was a response to the April 2014 Board decision.  The Veteran submitted this statement to the Claims Intake Center and not the Board.  In October 2016 through his representative the Veteran submitted a statement that declared he wanted to withdraw the PTSD claim.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice. 38 U.S.C.A. § 7104 (West 2014).







ORDER

The appeal of the claim for entitlement to service connection for PTSD is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


